Citation Nr: 1645031	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  14-39 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II.

2. Entitlement to an effective date earlier than May 8, 2013 for the award of a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1957 to January 1959 and February 1962 to January 1980.

This appeal comes to the Board of Veterans' Appeals (Board) from April 2012 and February 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

The issue of entitlement to service connection for ischemic heart disease was raised by the record in an October 2012 written statement from the Veteran, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board therefore does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This matter came before the Board in February 2016 at which time the Board remanded to obtain a VA examination.  As discussed below, the Board finds that another remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A Board remand confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Id.  Additionally, where VA affords the Veteran an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate examination and medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007).  Unfortunately, the issue of service connection for hypertension must be remanded for an adequate VA opinion that satisfies the February 2016 Board remand. 

In its remand, the Board noted that the evidence established the presumption of herbicide exposure due to the Veteran's service in Vietnam.  While hypertension is not listed on the exclusive list of presumptive diseases due to herbicide exposure under 38 C.F.R. § 3.309(e), the NAS IOM's Veterans and Agent Orange: Update 2010 concluded that there was "limited or suggestive" evidence of an association between herbicide exposure and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 at 694.  For this reason, the Board remanded for a medical opinion to specifically address whether the Veteran's hypertension stemmed from his presumed exposure to herbicides, including Agent Orange.  The Board also instructed the examiner to indicate whether the Veteran's service-connected diabetes caused or aggravated his hypertension.

The Veteran was afforded a VA examination in March 2016.  The examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by service because there was no medical evidence of a diagnosis or treatment in service.  The examiner further opined that the Veteran's hypertension was less likely than not due to the Veteran's service-connected diabetes because there was no medical evidence of microalbuminuria present and his blood pressure was under control.  Both of these opinions are inadequate because they did not completely answer the Board's questions.  Specifically, the examiner did not address whether the Veteran's presumed exposure to herbicide agents caused his hypertension and whether the Veteran's diabetes aggravated his hypertension.  A remand is necessary to address these deficiencies. 


Additionally, the Veteran's claim for TDIU must also be remanded because the issues are inextricably-intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (determining that issues are inextricably intertwined when a decision on one issue would have a "significant impact" on a claim for the second issue).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward the Veteran's claims file to the examiner who conducted the March 2016 VA hypertension examination, or to another examiner if she is unavailable.  The claims file, including a copy of this opinion, must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  An in-person examination is not necessary unless the examiner determines otherwise.  The examiner should render the following opinions:

a. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by service, to include his presumed in-service exposure to herbicide agents?

b. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by his service-connected diabetes?  The examiner should reference the medical evidence provided by the Veteran's representative in the October 2016 appellate brief.

c. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was aggravated by his service-connected diabetes?  The examiner should reference the medical evidence provided by the Veteran's representative in the October 2016 appellate brief.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

The reasons and bases for all opinions expressed should be provided.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided.

2. Thereafter, readjudicate the issues, including TDIU, on appeal. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




